                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SHANE T. ROBBINS,

                                Petitioner,

                v.                                              Case No. 15-CV-1343

RANDALL HEPP 1,

                                Respondent.


    ORDER ON THE PETITION FOR A WRIT OF HABEAS CORPUS


        Shane T. Robbins, who is incarcerated pursuant to the judgment of a Wisconsin

Circuit Court, filed a petition for a writ of habeas corpus. (ECF No. 1.) The petition was

initially assigned to the Honorable Rudolph T. Randa, who stayed it to permit Robbins

to return to state court to exhaust his remedies there. (ECF No. 13.) The matter was

reassigned to this court following Judge Randa’s death, and on September 16, 2020, the

court lifted the stay and ordered Robbins to file an amended petition. (ECF No. 21.) On

October 28, 2020, the court received Robbins’s amended petition, which the court must

now screen in accordance with Rule 4 of the Rules Governing Section 2254 Cases.



1In the caption of his amended petition (ECF No. 22), Robbins identifies himself as “Shane T. Robinson”
and the respondent at “Robert Hepp.” The petitioner’s last name is Robbins, and the respondent’s first
name is Randall.



          Case 2:15-cv-01343-WED Filed 10/29/20 Page 1 of 3 Document 23
       Rule 4 of the Rules Governing Section 2254 Cases states:

       If it plainly appears from the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must
       dismiss the petition and direct the clerk to notify the petitioner. If the
       petition is not dismissed, the judge must order the respondent to file an
       answer, motion, or other response within a fixed time, or to take other
       action the judge may order.

       Having reviewed the petition, the court is unable to say that it is plainly apparent

that Robbins is not entitled to relief. Therefore, the respondent shall answer the petition.

The court’s decision reflects its conclusion only that the petition is not subject to

dismissal at this preliminary stage. The court has not definitively concluded that the

petition is timely, that the petitioner has exhausted his state court remedies with respect

to all claims presented in the petition, or that the petition or individual claims are not

subject to dismissal for substantive or procedural reasons.

       The Clerk of Court shall promptly serve the respondent by service of a copy of

the petition and this order upon the State of Wisconsin Attorney General.

       No later than 60 days after this order the respondent shall answer the petition in

accordance with Rule 5 of the Rules Governing Section 2254 Cases. Robbins shall then

submit a brief in support of his petition no later than 28 days thereafter. The respondent

shall submit a brief in opposition no later than 28 days thereafter. Robbins may reply

no later than 21 days thereafter.

       Alternatively, the respondent may move to dismiss Robbins’s petition no later

than 60 days after this order. In the event the respondent moves to dismiss the petition,


                                      2
        Case 2:15-cv-01343-WED Filed 10/29/20 Page 2 of 3 Document 23
Robbins shall respond to that motion no later than 28 days thereafter. The respondent

may then reply no later than 28 days thereafter.

      Unless the court determines that additional proceedings are necessary, that will

conclude the briefing. The court will then resolve the petition on the written record.

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 29th day of October, 2020.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      3
        Case 2:15-cv-01343-WED Filed 10/29/20 Page 3 of 3 Document 23
